Title: To George Washington from Major General Alexander McDougall, 30 April 1779
From: McDougall, Alexander
To: Washington, George



Sir
Head Quarters Pecks-Kill [N.Y.] April 30th 1779

Altho I am extremely averse, to detaching men from their Corps; yet I cannot help expressing a Wish, to detain the Masons of General Poor’s Brigade, if I have your Orders for it. It is next to impossible, to get a sufficient Number of them, on any Terms, and they are much wanted to compleat the Works at West Point—The whole Number in it, is under Ten—The Place is a central Position, for them; and when the Works are finish’d, they can easily join.
If there is any Supplement to the Articles of war, since the 14th of April 1777, I beg your Excellency to order a Copy to be sent me—I think Colonel Hamilton had one at the Plains.
As the Pouches and Cartouch Boxes of the Troops are in wretched Order, and some without any, I have directed the light Infantry compleat, to be furnish’d with new ones. All is quiet here. I have the Honor to be Your Excellency’s most Obedient and most humble servant
Alexr McDougall
